Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2-1-22 was filed after the mailing date of the Non-Final Rejection on 1-13-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


The information disclosure statements (IDSs) submitted on 6-12-20 and 9-2-21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Howison on 8-18-22.

The application has been amended as follows: 
-Please ENTER Proposed Examiner’s Amendment filed 8-18-22.pdf as attached herewith.

REASONS FOR ALLOWANCE






The following is an examiner’s statement of reasons for allowance: 
-Claims 1-2, 4-7, 9-13, 14-17 & 19-24 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:

Independent Claim 1. (Currently Amended)
A method performed by a terminal for beam failure recovery in a wireless communication system, comprising: 
receiving, from a base station, configuration information including information on first reference signals identifying candidate beams for beam failure recovery and information on a threshold for determining whether a candidate beam is used for the beam failure recovery; 
measuring at least one second reference signal for detecting beam failure; and
in case that the beam failure is detected:
identifying a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals; 
transmitting, to the base station, a beam failure recovery request based on the third reference signal; 
receiving, from the base station, an uplink grant as a response to the beam failure recovery request; and 
transmitting, to the base station, a medium access control (MAC) control element (CE) including information on the third reference signal for the beam failure recovery.

Independent Claim 6. (Currently Amended)
A method performed by a base station for beam failure recovery in a wireless communication system, comprising: 
transmitting, to a terminal, configuration information including information on first reference signals identifying candidate beams for beam failure recovery and information on a threshold for determining whether a candidate beam is used for the beam failure recovery; 
transmitting, to the terminal, at least one second reference signal for detecting beam failure; and
in case that the beam failure is detected based on the at least one second reference signal:
receiving, from the terminal, a beam failure recovery request based on a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals; 
transmitting, to the terminal, an uplink grant as a response to the beam failure recovery request; and 
receiving, from the terminal, a medium access control (MAC) control element (CE) including information on the third reference signal for the beam failure recovery.  
 	
Independent Claim 11. (Currently Amended)
A terminal in a wireless communication system, comprising: 
a transceiver; and 
at least one processor coupled with the transceiver and configured to: 
receive, from a base station via the transceiver, configuration information including information on first reference signals identifying candidate beams for beam failure recovery and information on a threshold for determining whether a candidate beam is used for the beam failure recovery, 
measure at least one second reference signal for detecting beam failure, and
in case that the beam failure is detected:
identify a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals, 
transmit, to the base station via the transceiver, a beam failure recovery request based on the third reference signal, 
receive, from the base station via the transceiver, an uplink grant as a response to the beam failure recovery request, and 
transmit, to the base station via the transceiver, a medium access control (MAC) control element (CE) including information on the third reference signal for the beam failure recovery.  
 
Independent Claim 16. (Currently Amended)
A base station in a wireless communication system, comprising: 
a transceiver; and 
at least one processor coupled with the transceiver and configured to: 
transmit, to a terminal via the transceiver, configuration information including information on first reference signals identifying candidate beams for beam failure recovery and information on a threshold for determining whether a candidate beam is used for the beam failure recovery, 
transmit, to the terminal via the transceiver, at least one second reference signal for detecting beam failure, and
in case that the beam failure is detected based on the at least one second reference signal: 
receive, from the terminal via the transceiver, a beam failure recovery request based on a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals, 
transmit, to the terminal via the transceiver, an uplink grant as a response to the beam failure recovery request, and 
receive, from the terminal via the transceiver, a medium access control (MAC) control element (CE) including information on the third reference signal for the beam failure recovery.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Islam (US 20180368126 A1) discloses methods, devices and computer readable mediums for beam failure recovery. The method includes detecting a beam failure on a serving cell of the terminal device, the serving cell including at least one of a primary cell and a secondary cell serving the terminal device. The method further includes in response to detecting the beam failure on the serving cell, generating a medium access control, MAC, control element, CE, the MAC CE including a field associated with the serving cell, wherein the field is set to be a predefined value indicating the beam failure. The method further includes transmitting the MAC CE to a network device associated with the serving cell {Fig.3}.

Mohandoss (US 20200382196 A1) discloses a method for detecting a beam failure event by a Base Station (BS) (100) in a wireless network (1000). The method includes transmitting at least one of a resource scheduling configuration and a reference signal configuration to at least one first User Equipment (UE) (300a) in the wireless network (1000). Further, the method includes determining whether at least one response is received from the first UE (300a). Further, the method includes detecting a beam failure event associated with at least one beam from the plurality of beams of the first UE (300a) in response to determining that the at least one response is not received from the first UE (300a){Figs.2-7}.

Nagaraja (US 20180206170 A1) discloses methods and apparatus for beam recovery and radio link failure (RLF) in communications systems using beamforming and operating according to new radio (NR) technologies. An exemplary method that may be performed by a UE includes communicating using beamforming with a base station (BS) via a transmit beam and a receive beam of an active beam pair and obtaining an indication of one or more alternative beams for the UE to use to send a beam recovery message to the BS in the event the transmit beam and the receive beam of the active beam pair become misaligned {Figs.9-12}.

Pan (US 20200059398 A1) discloses systems, methods and instrumentalities for WTRU-initiated beam recovery including beam switching and/or beam sweeping. A WTRU may be configured to detect a beam failure condition, identify a candidate beam for resolving the beam failure condition, and send a beam failure recovery request to a network entity. The WTRU may include the candidate beam in the beam failure recovery request and may receive a response from the network entity regarding the request and/or a solution for the beam failure condition. WTRU-initiated beam recovery may be used to resolve radio link failures and improve system performance by avoiding the necessity to perform an acquisition procedure. Additionally, beam sweeping may be performed at a sub-time unit level to provide a fast sweeping mechanism {Figs. 4-7, 9, 21}.

Xiong (US 20180323856 A1) discloses the method for detecting (201) whether a beam failure is occurred by the UE. The determination (202) is made on whether one of the candidate downlink transmission beam or candidate downlink transmission beam information is present. A beam failure recovery request message is transmitted (203) to a base station. The beam failure recovery request message is used for informing the base station about whether one of candidate downlink transmission beam or candidate downlink transmission beam information {Figs. 2, 4}.

Shi (US 20200322035 A1) discloses methods and a wireless communication device for carrying out beam failure recovery include, according to various implementations, using a beam failure recovery request media access control-control element (BFRR MAC CE) to transfer beam failure recovery information (e.g., from one node of a wireless network to another—such as from a mobile wireless communication device to a base station (BS)). The BFRR MAC CE may include one or more of: the reference signal (RS) type (i.e., the type of RS resource), the identity of the RS resource, the identity of a frequency location (e.g., the identity of a bandwidth part in cases where bandwidth part (BWP) is used), and the identity of the serving cell {Fig.5}.

Zhou (US 10951355 B2) discloses a wireless device starts a beam failure recovery (BFR) timer in response to initiating a contention-free random access procedure for a BFR. Based on expiry of the BFR timer, a first preamble employing a contention-based random access for the BFR is transmitted. In response to not receiving a response for the first preamble, a preamble transmission counter is incremented from a value of the preamble transmission counter of the contention-free random access procedure before the expiry of the BFR timer. A second preamble is transmitted in response to a value of the preamble transmission counter being equal to or less than a number {Figs. 3-14}.

He (WO 2021/030762 A1) discloses the method (1000) determining (1005) a communication link to establish between an UE and a serving cell of a base station. A first beam of multiple candidate beams of the serving cell is selected (1010) by the UE to establish the communication link. An indication of the selected first beam is transmitted (1015) in a media access control (MAC) control element on an uplink resource based on a comparison of a timing of an availability of the uplink resource to a threshold value to the base station. A request is initiated for uplink resources for transmitting the indication of the selected first beam to the base station {Figs.2-3, 10-12}









Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464